Norton, J.
The complaint in this action is drawn according to the *95form approved by the commission of the New York Legislature, appointed to revise the Code of Practice, and which was composed of eminent jurists. We have the same practice in this state, and I am of opinion that this form of a complaint in ejectment is good as having stood the test of examination by men well versed in the law. It is to be presumed if the defendant ejected the plaintiff subsequent to-the time" it is alleged he, the plaintiff, was in possession, that he was continuing in possession all the while. Such seems to be the rational view of this form of complaint.
Demurrer overruled with leave to answer.